Case 1:20-mc-00199-JGK-OTW Document 17-15 Filed 05/15/20 Page 1 of 3

Exhibit O
See ee oo aeS Fe Pi eaegneeaenie $65o/20aiP ae anes rt
6

ssue 434
y AFRICA En

Mick Davis and the team ready to take
on Beny Steinmetz's former iron ore
assets

The end to the epic legal battle between Conakry and Beny Steinmetz Group Resources
(BSGR) over Guinea’ vast iron ore resource Simandou on February 25, was shortly followed
by the news that Sir Mick Davis, chief executive and treasurer of the UK’s Conservative
Party, will be overseeing the development of the smaller iron ore project Zogota. Davis is
joined by a number of mining experts to start this new adventure.

Sector veterans

The main member of the new group of investors “presented by and including” Israeli
billionaire Beny Steinmetz to operate Zogota is London-based firm Niron Metals. This
company, which was incorporated on June 12, 2018 with the aim to explore iron projects,
has three directors, including Davis.

Davis is a sector heavyweight. He previously headed Swiss group Xstrata, which merged
with Anglo-Swiss trading house Glencore in 2013. He was also the financial director of
Australian concern Billiton before its merger with BHP, and held senior positions with
South Africa’s national power utility Eskom (OL 682). He served as chairman of the
Holocaust Memorial Commission of the United Kingdom and in February joined the board
of British cybersecurity investment firm Haven Cyber Technologies.

Fellow Niron board member, British mining expert Varda Shine, built the bulk of her career
climbing the ranks at De Beers, where she served as chief executive of the group’s trading
arm, Diamond Trading Co. Shine is currently a board member of South African platinum
mining giant Lonmin and of Israeli diamond producer Sarine Technologies (AMI 426). She
also works for British coaching firm Merryck & Co.

A partner in nickel

Africa Mining Intelligence - 142 rue Montmartre -'75002 Paris, France - Tel: + 33 1 44 88 26 10 - Fax: +
3314488 2615 | Page 1/2
client(@indigo-net.com - Africaintelligence.com

 

 
GUINEDESAER DABARB LAe RBAH OEY 20 COREA GET GENER OD / 02h ae RF RIC A

former iron ore assets Pg 56 of 106

The third Niron board member is Greek entrepreneur Marcos Camhis, who heads the
Bahamas-based private equity firm Global Special Opportunities (GSOL), a shareholder of
Niron. In 2015, Americano Nickel, a GSOL subsidiary, bought Glencore’s shares in the
Ivorian nickel project Sipilou alongside IC Nickel, of which Marcus Struik, the former MD
of BSGR subsidiary BSGR Metals & Mining Corp, was appointed an advisor (AMI 393).

Camhis founded Geneva-based investment firm Fos Asset Management and set up EFG
Fund Solutions, a platform run by Switzerland’s EFG Bank that offers alternative
investment solutions.

End to the battle of the century

The path was made clear for Niron to enter Guinea’s iron ore sector following the amicable
settlement - as Africa Mining Intelligence foresaw (AMI 431) - of the ISCID arbitration
launched by BSGR in 2014 against the Guinean state. Former French president Nicolas
Sarkozy mediated months of talks between the two parties to find an end to their dispute
(WAN 795). BSGR had been asking for several billion dollars in compensation after Alpha
Conde’s government removed its rights to blocks 1 and 2 of the Simandou iron ore project
and Zogota deposit. The two parties agreed to end the arbitration and drop all other
outstanding procedures in a deal that sees BGSR walk away from Simandou. They will now
seek to develop Zogota, which, like all iron ore projects in Guinea, will require heavy
investment in evacuation infrastructure before it can be completed, even if production is
exported out through Liberia.

© Copyright Africa Mining Intelligence.
Reproduction and dissemination prohibited (Intranet...) without written permission -
108340369

Publication edited by
AFRICA Indigo Publications (Paris, France)

(INTELLIGENCE published on AfricaIntelligence.com (Commission paritaire 1220 W 92894)

Africa Mining Intelligence - 142 rue Montmartre -'75002 Paris, France - Tel: + 33 1 44 88 26 10 - Fax: +
3314488 2615 | Page 2/2
lient @indigo-net.com - Africaintelligence.com

 

 
